50 6th Judicial District Court
Albert M. McCaig, Jr., Judge
www.Court506.com                                                                        Court Coordinator
                                                                                           Susie Schubert

                                                                                            Court Reporter
                                                                                            Robyn S. Wiley
                                                                                              Grimes County
                                                                                              Waller County

   May 5, 2015                                                                     836 Austin Street, Suite 307
                                                       MAY 07 2015                   Hempstead, Texas 77445
                                                                                          'Fax: 979.826.9149
                                                                                           Ofc: 979.921.0921
   Court of Criminal Appeals                       Ab~Acost&"t, Clerk
   P.O. Box 12308
   Capitol Station
   Austin, Texas 78711

            Re:    Writs Number 08-09-12976D through 08..,09-12986D
                   Criminal Trial Court Number 08-09-12976
                   Ex Parte
                   William Andrew Allen

   Clerk:

           I am the trial court judge in the referenced matter. The cases were originally heard by
   the I 55th Judicial District Court. By Legislative act (Section 24.254, Government Code),
   effective January 1, 2014, the 506th Judicial District Court took over all cases pending in the
   155th Judicial District Court.              ·

          The Applicant, Mr. William Andrew Allen, has made numerous filings with the trial
   court pertaining to his 11.07 Writ applications, many of which have had to do with his
   contention that the 506th court does not have jurisdiction of his cases. I have personally
   written to inform Mr. Allen of the effect of the change of courts.

          Mr. Allen's frequent and continuous supplementation and filings has required both
   this court and the Waller County District Clerk, to provide eleven separate supplements to
   the several 11.07 Applications each time Mr. A11en files new allegations. This has become
   labor and resource intensive, consumes valuable time, ang, to date, does not appear to have
   provided any substantial new information to your court.

          I am requesting the Honorable Texas Court of Criminal Appeals to declare Mr.
   William Andrew Allen a vexatious litigant, and to deny him further access to the courts until
   his current applications for 11.07 relief have been ruled on by your court.




                                                         ~~cCJudge, Presiding

   AMM/
   c:   Waller County District Clerk
       Mr. William Andrew Allen
       Mr. Elton Mathis, Waller County District Attorney